Citation Nr: 1450497	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1979 and March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran initially sought service connection for a mental health condition to include anxiety, depression and adjustment disorder.  At his September 2009 VA examination, the Veteran was diagnosed with depressive disorder not otherwise specified (NOS).  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has characterized the Veteran's claim as shown above.

In December 2012, the Veteran was scheduled to appear for a Board videoconference hearing.  In a November 2012 statement, the Veteran indicated that he no longer wished to present testimony before a Board judge.  Therefore, the Veteran's hearing request is deemed to be withdrawn. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

In his May 2009 informal claim for benefits, the Veteran sought service connection for his psychiatric disability as both directly related to his active duty service and as secondary to his service-connected bilateral hearing loss and tinnitus.  His service treatment records include August 1980 entries in which it was noted that the Veteran admitted a suicide attempt and was referred for a psychiatric consultation.  The Veteran's VA treatment records also note that he has a history of depression.  

In September 2009, the Veteran was given a VA examination where he was diagnosed with depressive disorder NOS.  While the VA examiner provided an opinion concerning the Veteran's secondary service connection claim, he failed to provide an etiology opinion on whether the Veteran's depressive disorder was directly related to his active duty service.  Since there is evidence in the record that the Veteran suffers from a psychiatric condition which may be related to active duty service, remand is required for an addendum opinion addressing the Veteran's direct service connection claim.  McClendon v. Nicholson, 20 Vet App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records concerning the Veteran's psychiatric condition dated since November 2009 and associate those documents with the Veteran's claims file.

2.  After completing directive (1), the Veteran should be scheduled for an appropriate VA examination so as to determine the etiology of the acquired psychiatric disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should address the following:

a) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diagnosed acquired psychiatric condition had its onset in service or is otherwise related to active duty service?

b) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diagnosed acquired psychiatric condition was caused or aggravated by service-connected tinnitus and/or bilateral hearing loss? 

The examiner should specifically consider the Veteran's service treatment records noting an August 1980 suicide attempt and VA treatment records noting a history of depression. 

The rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



